Mr. Justice Bradley,,
continuing,"delivered the opinion of the court.
The law under which the treasurer justified his action in refusing to receive the coupons tendered by the plaintiff is set forth in the declaration with sufficient accuracy and fulness for the disposal of the case, except that it should be added t'hat the license fee to be deposited with the treasurer was required to be in lawful money of the United States as a condition precedent to the granting of the license.
We are of opinion that' the requirement that the license fee shall be paid in lawful money of the United States does not, as contended, impair the obligation of the' contract made by the State with the holders of the coupons referred to. Licenses for the sale of intoxicating liquors are not only imposed' for the purpose of raising revenue, but also, for the purpose of regulating the traffic and consumption of these articles, and ■hence the State1 may impose such conditions for conducting said traffic as it may deem most for the public good. Instead of - a license fee of $125 it,might have imposed a license fee of $250, or any other amount, or it might have prohibited the sale of intoxicating liquors altogether, as is admitted by the counsel for the plaintiff in their brief. They concede that the State might, in her discretion, absolutely abolish the sale of spirituous liquors, or prescribe on what terms they shall be sold. In this view, there does not seem to be any violation of the obligation of the State in' requiring the .tax which is imposed to be paid in any manner whatever — in gold, in silver, in bank notes or.in diamonds. The manner of payment is part of. the condition of the license intended as a regulation of the traffic. It would be very different if the business sought to be followed was one of the ordinary pursuits of life, in which all pérsons are entitled to engage. License taxes imposed upon such pursuits and professions are imposed purely for the purpose-of revenue, and not for-'the purpose of regulating the traffic or the pursuit. For these considerations we are clearly .of opinion that

The judgment of the Circuit Court was right, and it is, therefore, affirmed.